Citation Nr: 1039318	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for right shin 
splints.

3.  Entitlement to an initial compensable rating for left shin 
splints.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from August 1998 to June 
2005.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2006 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  That decision 
denied claims for service connection for bilateral (i.e., right 
and left) knee disability, mechanical low back pain, tinnitus, 
a right ring finger condition, and a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities.  The RO 
also, however, granted service connection for shin splints 
affecting each leg and assigned noncompensable ratings 
retroactively effective from June 13, 2005, the day after 
the Veteran's military service ended and the day the RO received 
these claims.

In response to that decision, the Veteran filed notices of 
disagreement (NODs) in May and June 2006 contesting the denial of 
service connection for his bilateral knee disability, lower back 
pain, and tinnitus, and the noncompensable ratings assigned for 
his shin splints.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (indicating that when the Veteran timely appeals the 
rating assigned for a disability that has just been service 
connected, the Board must consider whether to "stage" the 
rating to compensate him for times over the lifespan of the claim 
when the disability may have been more severe than at others).  
The RO therefore sent him a statement of the case (SOC) in 
October 2006 concerning these claims, after receipt of which he 
filed a timely substantive appeal (VA Form 9) in January 2007 to 
complete the steps necessary to perfect his appeal of these 
claims to the Board.  See 38 C.F.R. § 20.200 (2010).

Another RO decision since issued, however, in March 2007, granted 
the claims for bilateral knee and low back disabilities (right 
and left knee and low back strains) and assigned noncompensable 
ratings for these disabilities retroactively effective from June 
13, 2005, the day after the Veteran's military service ended and 
the day the RO received these claims.  Also in that decision, the 
RO continued to deny a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.  See 38 C.F.R. 
§ 3.324 (2010).  And since the Veteran did not, in response, 
appeal either the ratings or effective date assigned for those 
disabilities, those claims are no longer at issue.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second NOD thereafter must be timely filed to initiate 
appellate review of the claim concerning "downstream" issues 
such as the compensation level assigned for the disability and 
effective date).  Moreover, since he also did not appeal the 
denial of a 10 percent rating based on multiple, noncompensable, 
service-connected disabilities, that claim also is not before 
the Board.

As for the claims that are before the Board, for service 
connection for tinnitus and initial compensable ratings for the 
shin splints, the Board is remanding these claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


REMAND

Regarding the claim for service connection for tinnitus, the 
Board sees that the Veteran was scheduled for VA examinations in 
December 2005 and March 2006, but because of training he had to 
undergo in his then new job of law enforcement he was unable to 
attend either evaluation.  He since has had a VA examination in 
March 2007, but not concerning his claim for tinnitus.

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  See Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  Because of its inherently 
subjective nature, even a layman such as the Veteran is 
considered competent to report these observable manifestations.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in 
the ears is capable of lay observation").  So he is competent to 
say he has this condition, that is, to establish the existence of 
this claimed disability, which is the first and indeed perhaps 
most fundamental requirement for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it, and that, 
without this minimum level of proof, there can be no valid 
claim).

There are two other requirements for service connection - in-
service incurrence or aggravation of a relevant disease or injury 
and a causal relationship or linkage between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).

The Veteran has reported experiencing rather constant or 
continuous tinnitus since service, and he is equally competent to 
make this assertion.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, both during service 
and since, even where not corroborated by contemporaneous medical 
evidence such as treatment records).  Moreover, establishing 
continuity of symptomatology since service under 38 C.F.R. § 
3.303(b) is an alternative method of satisfying these second and 
third requirements for service connection.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

The Veteran's lay testimony concerning this, however, even if 
competent, also must be credible to ultimately have probative 
value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Veteran therefore needs to be provided a VA examination for a 
medical nexus opinion concerning the etiology of his tinnitus, 
and specifically in terms of whether it is attributable to or 
dates back to his military service so as to warrant service 
connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

And regarding the initial ratings assigned for his shin splints, 
the March 2007 VA examination mentioned included objective 
clinical evaluation of both legs to assess the status of this 
disability.  There was no swelling, redness or tenderness.  He 
also had full range of motion in both ankles, normal pedal 
pulses, and X-rays of his tibia and fibula also were normal 
(negative).

That examination was some 31/2 years ago, however, and the Veteran 
alleges his shin splints are now considerably worse.  He 
therefore needs to be reexamined to reassess the severity of this 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (indicating that, where the record does not adequately 
reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has received 
any additional evaluation or treatment for 
tinnitus or his shin splints since 2007.  If 
he has, then obtain these additional records 
(assuming they are not already in the file).  
If attempts to obtain any additional 
identified records proves unsuccessful, and 
it is determined that further attempts would 
be futile, then make an express declaration 
of this and notify the Veteran in accordance 
with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for a VA 
compensation examination to ascertain the 
nature and etiology of his claimed tinnitus.  
In particular, the designated examiner should 
determine the likelihood (very likely, 
as likely as not, or unlikely) the Veteran 
has tinnitus as a result of his military 
service from August 1998 to June 2005, such 
as noise-induced.

In providing this requested medical nexus 
opinion, the examiner should remain mindful 
that the Veteran is competent, even as a 
layman, to say he has experienced tinnitus 
since service.  The question then becomes 
whether his lay testimony concerning this is 
also credible, which is a factual, not 
medical, determination the Board will have to 
make to determine the ultimate probative 
value of his lay testimony.  Also, consider 
that in Dalton v. Nicholson, 21 Vet. App. 23 
(2007), the Court determined an examination 
was inadequate because the examiner did not 
comment on the Veteran's report of in-service 
injury and, instead, relied on the absence of 
evidence in the Veteran's service treatment 
records to provide a negative opinion.

3.  Also have the Veteran reexamined to 
reassess the severity of his shin splints.  
This includes determining whether there is 
impairment of the tibia and fibula, including 
nonunion or malunion, and/or associated 
knee or ankle disability - keeping in mind, 
however, that he already is being separately 
compensated for his bilateral (left and 
right) knee disability.  So the examiner 
should distinguish any impairment 
attributable to the shin splints from any, 
instead, attributable to the separately rated 
bilateral knee disability.

The examiner should additionally comment on 
whether there are indications of pain, such 
as after repetitive or prolonged standing, 
walking or running, or other similar 
discomfort due to swelling, inflammation 
(redness) or tenderness.  And if possible or 
feasible, the examiner should try and 
quantify this additional impairment in terms 
of whether it causes additional limitation of 
motion, such as in the ankle, and to what 
extent.

Conduct all necessary diagnostic testing and 
evaluation needed to make these important 
determinations.

As well, it is absolutely imperative the 
examiners review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.

*The Veteran is hereby advised that failure 
to report for these VA examinations, without 
good cause, may have adverse consequences - 
including the possible denial, of these 
pending claims.  38 C.F.R. § 3.655 (2010); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Then readjudicate these claims for 
service connection for tinnitus and initial 
compensable ratings for the shin splints in 
light of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental SOC (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


